 



Exhibit 10.35

[SYBASE LETTERHEAD]

January 2, 2001

Steve Capelli
Sybase, Inc.
6475 Christie Ave.
Emeryville, CA 94608

Dear Steve:

This letter cancels and supersedes my previous letter to you of November 2,
2000.

Thank you for your contributions in FY 2000 and for closing a strong Q4. I am
counting on your continuing geography leadership of North America, tenacity, and
dedication to your region and to Sybase, Inc. to meet our challenges for 2001
and beyond in the following core priorities:



  •   instituting a “solution mind set” throughout the field;     •   developing
robust channels for the divisions to minimize current primary interdependencies
with ESD; and     •   establishing and effectively managing a profitable and
substantial ProServ business.

In recognition of your contributions to Sybase’s success and your critical
participation in my core management team, I am pleased to inform you of your
participation in the following special programs:



  1.   a one-time special stock option grant of 75,000 shares with a “cliff”
vesting of January 15, 2003; and     2.   US$200,000 one-time retention bonus
payable on January 15, 2003.

Both of the above programs require that you remain as a Sybase employee of good
standing through January 15, 2003 (for special cliff vesting and payment of the
retention bonus). The stock option documents (for #1 above) will be sent to you
by Nita White-Ivy in a few weeks. If you have any additional questions, you may
contact her at speed dial 219-3288.

I thank you for your continuing commitment and loyalty to Sybase and our team.
In view of the fact that I have designed these programs specifically to
recognize and reward your contribution and commitment, please keep it
confidential.

Sincerely,

/S/ JOHN S. CHEN

John S. Chen
Chairman, CEO and President

JSC/elf

